DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 25-41 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Group I, originally filed claims 1-24 (now canceled) to a flexible film.
Group II, newly filed claims 25-40, to a method of forming a blister resistant laminate.
Group III, new filed claim 41, to a blister resistant laminate. 
Group I and Group II are directed to an unrelated product and process. Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process. In the instant case, the flexible film cannot be made by the process of forming a blister resistant laminate because the flexible film is not coextruded nor does the flexible film comprise a reverse printing of an ink layer onto a polymeric layer. The flexible film is not blister resistant as required by claim 25. 
Group I and Group III are unrelated. Inventions are unrelated if it can be shown that they are not disclosed as capable of use together, and they have different designs, modes of operation, and effects. The flexible film of Group I is not capable of use with the blister resistant laminate because the structure of the blister resistant laminate is different than that of the flexible film. The blister resistant laminate requires that the laminate is blister resistant after an extended exposure to a hot humid environment before exposure to a heat seal. The flexible film does not require that the film is blister resistant and that the film is blister resistant after an extended exposure to hot humid environment before exposure to a heat seal. Thus, the inventions have different designs, modes of operation, and effects. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 25-41 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN SUZANNE HOCK whose telephone number is (571)270-3450.  The examiner can normally be reached on Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELLEN S HOCK/Primary Examiner, Art Unit 1782